515 N.W.2d 741 (1994)
In re Petition of FRICKEY, et al.
No. C5-84-2139.
Supreme Court of Minnesota.
April 28, 1994.

ORDER
Petitioners in the above matter, deans and faculty members of the University of Minnesota Law School, the William Mitchell College of Law and the Hamline University Law School, have petitioned this court for an order directing the State Board of Law Examiners to Delete Questions 4.22, 4.23 and 4.24, which require information about mental health treatment, from the Application for Admission to the Bar of Minnesota. Petitioners submit that the questions may be in violation of the Americans with Disabilities Act, the Minnesota Human Rights Act, and the federal and state constitutions and that, as a matter of public policy, they unduly deter law students from seeking mental health counseling, unduly invade privacy and have a disproportionally disadvantageous effect upon women applying for admission to the Bar.
The Board of Law Examiners has asked the questions in a good faith effort to follow character and fitness standards adopted by this court in 1988. The Board believes the questions are necessary and reasonable to obtain information regarding whether applicants are fit for admission to the practice of law.
The Court, being in doubt as to the application of the Americans with Disabilities Act to the questions at issue, finding that the prospect of having to answer the mental health questions in order to obtain a license to practice causes many law students not to seek necessary counseling weighs against asking the questions, and believing that questions relating to conduct can, for the most part, elicit the information necessary for the Board of Law Examiners to enable the Court to protect the public from unfit practitioners,
IT IS HEREBY ORDERED that the Board of Law Examiners remove Questions 4.22, 4.23, and 4.24 from the Application for Admission to the Bar of Minnesota; and it is FURTHER ORDERED that the Board of Law Examiners disregard answers which may already have been made to Questions 4.22, 4.23 and 4.24 in making character and fitness assessments of applicants for the July 1994 bar examination.